Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00811-CV

                Richard O. WEED, Timothy A. Weed, and Rees R. Oliver III,
                                     Appellants

                                              v.

                  FROST BANK, Individually and as Independent Executor
                      of the Estate of Rees R. Oliver, Jr., Deceased,
                                         Appellee

                     From the Probate Court No. 2, Bexar County, Texas
                              Trial Court No. 2011-PC-2024A
                         Honorable Tom Rickhoff, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellants Richard O. Weed, Timothy A. Weed,
and Rees R. Oliver III.

       SIGNED November 14, 2018.


                                               _____________________________
                                               Karen Angelini, Justice